DETAILED ACTION
This action is responsive to the Application filed 12/10/2019.
Accordingly, claims 1-20 are submitted for prosecution on merits.	
Claim Objections
Claims 5, 7, 15, 17, 20 is objected to because of the following informalities: 
Claim 5 is objected to because of the verb/subject non-accordance between “comprises” and ‘the multiple defined types’ (of graph elements). 
Claim 7 is objected to because the phrase “where the data modeling … further specifying association …” (li. 3-4) includes a improper clause construction with a inappropriate verb format. 
Claim 15 is obiected to because of the non-accordance between “comprises” and ‘the multiple defined types’ (of graph elements).
Claim 17 is objected to because the phrase ““where the data modeling … further specifying association …” (li. 5-6) includes a improper clause construction with a inappropriate verb format.
Claim 20 is objected to because the verb format instances identified as “obtaining, based on the graph” (li. 21); “determining a set of industrial” (li. 26); “controlling the industrial” (line 37) constitute non-adherence to parallel construction according to which construction of verb form should be consistent within a listing of actions.
		Appropriate correction is highly recommended.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, 15-16, 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Cheng, USPubN: 6,067,548 (herein Cheng) in view of and Agrawal et al, USPubN: 2013/0024229 (herein Agrawal), Linehan et al, USPubN: 2015/0220069 (herein Linehan), and Rasmussen, USPubN: 2007/0130180 (herein Rasmussen).
	As per claim 1, Cheng discloses a system, comprising:
	a graph knowledgebase (informed support base – col. 17, li.17-30; data-store … added to the database – col. 18 li. 19-26; organizational databases – col. 11 li. 6-21; col. 7 li. 54-67 ) containing data elements (e.g. classes of resources, attribute information, organizational objects, objects are created and data-stored populated – col. 18 li. 10-26; OMM class 90 , Attributes 60 – Fig. 5) linked to an enterprise/business operation (e.g. col. 17 li. 38-45; connections, data flow between … objects - col.18 li. 10-16) and relationships between the data elements (e.g. relationships between various resources – col. 5 lines 9-18; attributes … original organization may be mapped to the new one, class inheritance, object lifecycle- col. 8 li. 62 to col. 9 li.8; see resource and process relationship from below);
	a memory (e.g. col 18 li. 25-47; OMM APIs, operations occur in memory – col 12, li. 27-59; Fig. 9 and col. 12 li. 66 to col. 13 li. 7 – Note1: OMM modeling tool, API and user edits based reads on OMM memory for storing graph being interacted by API user) comprising a resource allocation graph structure (Fig. 7-9) containing a resource component (classes of resources, attribute information, organizational objects, objects are created and data-stored populated – col. 18 li. 10-26; OMM class 90 , Attributes 60 – Fig. 5 ) and a business process component (col. 13 li. 12-33; control statement, resource relationship, contextual variable workflow script – col. 14,  li. 15-36) of graph elements (resource relationships, workflow engine, process instance,Initiator_of_Process – col. 14, li. 15-63; methods 62 – Fig. 5) with inter-component relationships (state which transitions through a life cycle … state change … member class … cycle between active and inactive state -  col. li. 21-31) between the graph elements (Fig. 5-6, class hierarchy of member objects state transitions, col. 5, li. 35-37 – Note2: member class or attribute, properties affected by lifecyle, state transitions such as entering or leaving a state by a active or suspended member among member class hierarchy -  reads on inter-component relationship between graph elements); 
	and system circuitry configured to:
	extract, from the graph knowledgebase (see above; user can extract … from existing databases - col. 11 li. 6-48), resource data elements (e.g. classes of resources, attribute information, organizational objects, objects are created and data-stored populated – col. 18 li. 10-26; OMM class 90 , Attributes 60 – Fig. 5; attribute 60, defined identifier, database objects, member_id, attribute_id, attribute_value – col. 11 li. 25-58; col. 8 li.5-36) and industrial process data elements (col. 13 li. 12-33; col. 14,  li. 15-36; concatenating member name, APIs … to support resource … manipulation, create delete associate, Virtual Link, isLink, merge, duplicate – col. 12 li. 8-52) to obtain the graph elements for the resource component and the enterprise process component (Fig. 6-7, 9; Organization: merge, Attribute (dis)associate; Virtual merge: isLink … merge interface … combines two organizations together – col. 12 li. 32-49; $Initiator_of_process …workflow defined data, relationships between the graph elements (see Note2) of the resource allocation graph structure (col. 14, li. 15-63; methods 62 – Fig. 5 – Note3: Organization merge  or merge interface  - combines two organizations together – col. 12 li. 37-49 – per effect of manipulating relationships from extracted organization name, attribute, or value so to link them or to combine them ( isLink or merge operation) – see col. 12 li. 57-61- reads on extracted process information for APIs relationship editing, manipulating such as allocating inter-component relationships between the graph elements onto the resource allocation graph structure via the API);
	determine a set of entreprise, business processes associated with the data modeling ($Initiator_of_process …workflow defined data, workflow script – col. 14, li. 21-42; Organization: merge, Attribute (dis)associate; Virtual merge: isLink … merge interface … combines two organizations together – col. 12 li. 32-49; business conditions change .. merge together or to divde their organizations – col. 7, li. 41-53) from the graph knowledgebase (col. 17 li. 38-45; connections, data flow between … objects - col.18 li. 10-16) 
	automatically allocate (col. 12 li. 27-53; col. 11 li. 26-58 - Note4: APIs operating under user interaction – decision, accept, reject, notify … flow map through a graphical or scripting interface … steps are connected to the workflow … to control task assignment and authorization – col. 6, li. 15-34 – editing and customization of a organizational model reads on automatically allocating - by APIs software - database items – col. 11 li. 53-58 – into graphical structure representing organization data model being subjected to UI actions, script configuring and objects manipulation) the data modeling at each of a predefined set of data modeling stages among a group of graph elements (Fig. 5-6, class hierarchy of member objects state transitions, col. 5, li. 35-37) selected from the resource layer (see above) based on the set of enterprise/business processes (see above) and the inter-layer relationships (see Note2) of the resource allocation graph structure  (Fig. 6-7, 9) to obtain a data model; and 
	control (workflow script … user … different roles … user name in the control statement … required in most … business processes - col. 14 li. 7-21; model task assignment … workflow management … control statement - col. 13 li. 52 to col. 14 line 5) the enterprise/business operation based on the data model (Fig. 6; user to properly control the worklist … current state of a resource - col. 9 li. 6-13).
	A) Cheng does not explicitly disclose graph knowledgebase and components of a resource allocation graph structure as
	(i) knowledgebase linked to industrial operation and 
	(ii) memory-comprised resource allocation graph structure containing resource layer and industrial process layer with inter-layer relationships (between graph elements)
	As for (i)
	Business process management technology for process integration, activity coordination, control is mentioned in Cheng, as well-known methodolgy that falls under Extensible Engineering of Business process being one aspect of information industry in connectivity with organization and pertinent RDBMs as support for workflow management and concurrent engineering (col. 1, li. 26-22)
	As a form of industrial application using this business process management, Agrawal discloses design-time mapping of human resource capability (Fig. 5-6) to process activities (see Abstract) using a role map (Fig. 4) as part of a process model information (Fig. 3-4; para 0008-0011) for use in particular industry or field of business which may be chip manufactuing having sequence of element, product fabrication (para 0080) operating on a business model or enterprise organization, using a database (database 150, 152 – Fig. 1; database 362 – Fig. 3; para 0025, 0031) to store the process model information or role category mapping, where a GUI provide users with different layers of enterprise models to select for drill-down processing (para 0045). Hence, use of process database or datastore (para 0036) for storing process model or role mapping for use in design managing processes of industry applications like chip manufacturing is recognized.
	As for (ii)
	Rasmussen discloses metadata model (Fig. 1-3) forming using relationships/constraints database (para 0011; Fig .4A) compriding model transformation mechanism (Fig. 4B) where lower layer objects of the model are subjected to a lower-to-higher level transformation which adds business intelligence to the low level objects (para 0023), the metadata model having multi-layers from implementing information abstraction and GUI support for allowing users to query (para 0075) rich business-oriented model information, and edit abstracted objects of a given (lower/higher) layer of model (para 0025); e.g. creating a higher, more intelligent layer from lower layer objects, using request to figure out relationship among the lower level objects(para 0082), the lower object forming root of the model except for relationship objects (para 0085), which can be joined to form a business model in accordance with a design and associated metadata combined into a business concept (para 0095), the metadata sources or business attributes accessible via data access layer (para 0104; Fig. 2B), the model forming per effect of the user reorganizing subsets of objects tion a functional combination represented as a tree having relationships between objects and transformation over objects obtained from the data access layer (para 0113).  Hence using relationship database (para 0014) query to apply intelligence and relationships information to form/design a business layer of a tree using lower-to-higher layer transformation for adding intelligence to lower objects using a multi-layer model forming entails tree structure of a model comprising lower level objects and higher level abstraction in terms inter-related objects is recognized. 
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to provide knowledgebase to the model forming infrastructure so that (a) database for modeling a process or business application can also be linked to industrial processes for manufacturing products - as per Agrawal’s design-time capability mapping; where (b) stored information to be sought and added to the model would include lower level object and intelligence component for imparting relashionships to the lower level object, in accordance to a multi-layer modeling as set forth in Rasmussen, allowing formation of a resource allocation graph containing implemented level of abstraction comprising resource layer and industrial process layer with inter-layer relationships as set forth above; because
	Preestablished knowledge and provision of reusable learning from store or database containing elemental object, descriptive relationship and meta-information associated with object usage in the purpose of designing and seeking a solution to a enterprise business and applications thereby entails applicability of knowledge to various aspects of the business and industrial applications spanning from mapping intellectual resource and correlating this resource with a business functionality to intelligent adaptation of resources for seeking improvement to processes of an industrial manufacturing, the multi-applicability of the knowledge base thereby usability value and upward scalability thereof would endow the entreprise with adaptive capability extended toward multiple business directions and profitability dimensions; and
	provision of a modeling mechanism based on the multi-usability knowledgebase that offers model abstraction capability per effect of a multi-layer graph formation on basis  pre-stored basic object and descriptive relationship for their interconnectivity or programmatic linkage as set forth above, would separate intelligent layer within stages of a model implementation  - higher level of inter-object relationship formation-  from the mere model layer in which lower level, non-implemented objects are available, the separation affording a users with choice in evaluating abstracted provisioning from a more intelligent layer of applicable relationships to implement with a pool of accessible basic, core objects constituting a lower, non-intelligent level of the model; while affording a real-time, non-cluttered visualization easing the design-time of the user interactive process or effort in incrementally assembling of layer-by-layer relationships of various graph elements representing the intended industrial or business model.
	B) Nor does Cheng explicitly disclose 
	in response to receiving a data-modeling request: 
	(i) determine a set of industrial processes associated with the data modeling request from the graph knowledgebase; and 
	(ii) automatically allocate the data modeling request at each of a predefined set of data modeling stages among a group of graph elements selected from the resource layer based on the set of industrial processes and control the industrial process (based on the data model)
	Participation of service subcribers via a membership and invitation thereby affords participating user of the self-expanding organization model in Cheng to submit proposal templates for use by other subscribers of the business management infrastructure (col. 17 li.  21-57); hence active acceptance from service subscriber as a form of request to join a modeling infrastructure is recognized.
	Agrawal discloses generating of a report mapping organization human skills with resource required for implementing performance of a process (para 0050) responsive to a request; the request received from a user associated with editing a model (step 1252 – Fig. 12) for performance analytics to be carried out in generating a bill of talent (para 0089, 0092, 0095; request a skill projection – para 0096; request comparative analysis of the as-is model and to-be process model – para 0099-0100) and establishing a cost report, the resources to be used for the model analytic including set of industrial processes such as chip manufacturing having sequence of product fabrication (para 0080) 
	Linehan discloses GUI coupled with library of data  in support of a modeling interface, where user-initiated request to add a set of library data to a portion forming a model (para 0101), the modeling to implement setting related to operating compressed air system, including receiving via the GUI a request to add more templates related to the Air compressor for forming virtual representation of the air compressor system (para 0113) as well as request of adjusting the settings (para 0115) and user request to simulate the model (para 0120); hence adding components and adjusting settings of a real-world industrial machine via its model representation, responsive to user request is recognized.
	Rasmussen also discloses user request triggering retrieval of data sources (Fig. 2-3) for user consideration of relationships (parent/child relationship – Fig. 7) and semantics needed for building a multi-layer model (para 0082; Fig. 4B) to achieve physical and logical entities of the model respective to a corresponding design stage (para 0018)
	Hence, modeling GUI for receiving request to additively create a model or generate portions of a process graph and achieving a model via multiple additive stages is recognized.
	Based on need for different stages with which database information, member inheritance and lifecycle handing thereof (col 8 line 43 to col. 9 li. 15) can be consolidated to support entreprise organization of Cheng and mapping of resources in evaluating relationships of entities for inter-relating virual links and modeling the enterprise organization (col. 9 li. 16 to col. 10 li. 67) the virtual link such as for mapping a machine resource to an employee (col. 10 li. 52-61), the iterative stages for adding relationships (*) or set of industrial processes (per each of Agrawal design stage) and implementing programmatic entities of a database-supported model is recognized. 
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement knowledgebase modeling and GUI support for additively assembling a model in Cheng, so that API of the modeling GUI afford automatically allocate a user-initiated  data modeling request at each of a predefined set of data modeling stages – as per Rasmussen and (*) from above - among a group of graph elements selected from the resource layer (as per rationale A(ii) from above) based on the set of industrial processes – as per Agrawal - and control the industrial process (based on the data model – see rationale A(i) from above), where the modeling GUI and automated API operate in response to receiving a data-modeling request and  determine a set of industrial processes associated with the data modeling request from the graph knowledgebase, the user initiated request - as per in Rasmussen, Linehan and Agrawal - for generating a design graph and additively forming graphical semantics and objects corresponding to a given modeling stage; because
   	layer of raw, core objects provided as knowledgebase in support for business and industrial modeling necessitate user role in providing inter-object semantics and programmatic relationships per a user-driven transformation and additive approach, and providing API software to respond to user-initiated request for generating a graph or additively creating semantic aspects of a model corresponding to a design stage, would facilitate effort of a user interactive endeavor at a design-time where, for a given semantic graph forming stage, a set of intelligent elements identified from a relationship abstraction layer can be selectively matched with a set of low object layer retrievable from the underlying knowledgebase; that is, 
	the responsive action by the GUI/APIs enabling fulfilment of a data modeling request and triggering automatic allocating (by a API) a given portion of a model, based on active query of the set of predefined of industrial processes information or predefined set of raw objects by an user – as set forth above; e.g. to incrementally create portions of a (business or industrial) functionality as part of iterative stages of adding and arranging of semantics and objects by a user action, one stage at a time.
	As per claim 2, Cheng discloses system of claim 1, where the graph elements of the resource layer (col. 9 li. 19-52; Fig. 4-5) comprises allocable human resource graph elements (human-resourcde … analyzed and mapped to the organization model – col. 11 lines 4-9; human resources, VP_approval task, flow initiator, roles are defined to control a task – col. 6 li. 6-25). 
	As per claim 3, Cheng discloses system of claim 2, where the allocable human resource graph elements of the resource layer are grouped into multiple predefined types (roles are defined to control a task – col. 6 li. 6-25; roles identified by a lable like “Manager” – col. 14 li. 7-12) of human resource graph elements and the group of graph elements (col. 9 li. 19-52; Fig. 4-5) selected form the resource layer (refer to rationale A(ii) in claim 1) comprise at least one graph element (refer to claim 2) from each of the multiple predefined types of human resource graph elements.
	As per claim 5, Cheng discloses system claim 3, where the multiple predefined types of human resource graph elements comprises types of responsibility (managerial responsibility of an executive,– col. 9, li. 65-67; supervisor_of, employee_of - col. 10 li. 30-52) associated with data modeling of industrial operational data (refer to rationale A(i) in claim 1).
	Cheng does not explicitly disclose type of responsibility as type of expertise.
	Agrawal discloses human resource categorizing per role and field of expertise (para 0027) for defining attributes that correspond to use of human resource attributed with a role or level of competence, and expertise (claim 4, claim 16 – pg. 12, 13)
	Therefore, based on possibilities that process tasks being envisioned with a matching human resource can relate to those performed in an industrial process (see rationale A in claim 1), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement workflow manager and distribution of tasks (col. 13 li. 10-53; col. 15 li. 61 to col.16, li. 65) in Cheng so that predefined types of human resource graph elements comprises types of expertise – as set forth by Agrawal use of human inventory - associated with data modeling for selection and implementing activities or tasks required for an industrial operational data; because
	industrial process not only require skill and competence of operators but their ability to operate highly technical machinery and handle relative dangerous or critical operations bearing a certain level of risk or hazards which cannot be relegated to personnel having low level of expertise, lack of confirmed skill set or exposure to operating the machine or associated tasks; and search of knowledge base for expert human resource per basis of the very pre-categorization thereon as set forth above, would improve the resource mapping to efficiently distribute workflow as endeavored in Cheng’s methodology using of human resource inventory for implementing processes 
	As per claim 6, Cheng discloses (system of claim 3), where the system circuitry is further configured to select, among a predefined collection of data modeling tasks, a set of data modeling tasks (workflow manager, worklist, pushing a task to an employee – col. 9 li. 8-15; candidates to perform a task, task assignment, methodology … basis to model task assignment … workflow management system - col. 13 li. 10-53) according to the data modeling request (refer to rationale B(i) in claim 1) each of the selected group of graph elements, and automatically allocate the data modeling request to (refer to rationale B in claim 1) for performing at least one of the set of data modeling tasks (each of the nodes is defined to be performed by either … computer system or an agent - col. 15 li. 61 to col.16, li. 65).
	As per claim 10, Cheng discloses system of claim 1, where the inter-layer relationships between the graph elements (refer to rationale A(ii) in claim 1) are quantified (see dimensions - col. 3, li. 46 to col. 4 li. 3; col. 7, li. 15-53) based on the data elements and relationships in the graph knowledgebase (refer to claim 1) and system circuitry is configured to automatically allocate the data modeling request further based on the quantified inter-layer relationships (refer to rationale A(ii) in claim 1 and dimensional view from above).
	As per claim 11, Cheng discloses a method, comprising: 
	extracting, from a graph knowledgebase (refer to claim 1) containing data elements (refer to claim 1) linked to an industrial operation and relationships between (refer to claim 1) the data elements, resource data elements and industrial process (refer to rationale A(i) in claim 1) data elements
	 to obtain graph elements (refer to claim 1) for a resource layer and an industrial process layer of a resource allocation graph structure (refer to rationale A(ii) in claim 1), and to obtain inter-layer relationships (refer to rationale A(ii) in claim 1) between the graph elements of the resource allocation graph structure (refer to claim 1); 
	in response to receiving a data modeling request (refer to rationale B(i) in claim 1): 	determining a set of industrial processes (see above) associated with the data modeling request (refer to rationale B(i) in claim 1) from the graph knowledgebase; and 
	automatically allocating the data modeling request at each of a predefined set of data modeling stages (refer to rationale B(ii) in claim 1) among a group of graph elements (refer to claim 1) selected from the resource layer based on the set of industrial processes and the inter-layer relationships (see above) of the resource allocation graph structure to obtain a data model; and controlling (refer to rationale B(ii) in claim 1) the industrial operation based on the data model.
	As per claim 12, Cheng discloses method of claim 11, where the graph elements of the resource layer comprises allocable human resource graph elements. (refer to claim 2)
	As per claim 13, Cheng discloses method of claim 12, where the allocable human resource graph elements of the resource layer are grouped into multiple predefined types of human resource graph elements and the group of graph elements selected form the resource layer comprise at least one graph element from each of the multiple predefined types of human resource graph elements.
	(refer to claim 3) 
	As per claim 15, Cheng discloses method claim 13, where the multiple predefined types of human resource graph elements comprises types of expertise associated with data modeling of industrial operational data.
	( all of which being addressed in claim 5)
	As per claim 16, Cheng discloses method of claim 13, further comprising selecting, among a predefined collection of data modeling tasks, a set of data modeling tasks according to the data modeling request, and automatically allocating the data modeling request to each of the selected group of graph elements for performing at least one of the set of data modeling tasks.
	( all of which being addressed in claim 6)
	As per claim 19, Cheng discloses method of claim 11, where the inter-layer relationships between the graph elements are quantified based on the data elements and relationships in the graph knowledgebase, the method further comprising automatically allocate the data modeling request based on the quantified inter-layer relationships.
	( all of which being addressed in claim 10)
Claims 4, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Cheng, USPubN: 6,067,548 (herein Cheng) in view of and Agrawal et al, USPubN: 2013/0024229 (herein Agrawal), Linehan et al, USPubN: 2015/0220069 (herein Linehan), and Rasmussen,USPubN: 2007/0130180 (herein Rasmussen), further in view of Bisdikian et al, USPubN: 2012/0116838 (herein Bisdikian) 
	As per claim 4, Cheng discloses system of claim 3, where the allocable human resource graph elements, when being extracted from the graph knowledgebase (col. 11 li. 26-52; col. 12 li. 27-59), are classified into the multiple predefined types (virtual links, directed graph - col. 9, li. 22-53; responsibility of a executive, attribute values …fields in the virtual links – col. 9, li. 65 to col.10, li. 5; supervisor_of, subordinate_of - col. 10 li. 30-52; Fig. 7)  of human resource graph elements.
	Cheng does not explicitly disclose classified human resources using a classifier established from the graph knowledgebase based on a machine-learning algorithm.
	Similar to Cheng’s implementing model or map for evaluating and assigning organization resources in direction of an intended business process, Biskikian discloses mapping component set with organization charts, servers and NW applications where user at a given NW endpoint is being mapped to an application in association with a business process (see Abstract; Fig .6), including mapping personnel project assignment sources, personnel-endpoint sources with device sources and Application end points (see Fig. 1-2; Fig. 4), per an internal social networking coupled to organization charts, query (para 0025, 0028) using mapping stored in the database (para 0034), the identified mappings or inferred mappings, monitored activities used to predict business degradations, by applying machine learning techniques or decision tree, correlation and regression analysis (para 0042)
	Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Cheng’s mapping of human resources with application resources of a targeted process so that classified human resources for effect of associating with applications or tasks of the process would use a classifier technique established from information of a graph knowledgebase, the technique using analytic correlation of a machine-learning algorithm as set forth in Biskikian’s effect of query a database for mapping information and associating it with NW resources by a mapper; because
	support for correlation techniques such as machine learning can afford repetitive set of input to be trained via artificial analytic model that regressively eliminate predictive difference between input set and expected outcomes, achieving a best similarity measure (between training input/output from the iterative ML execution) which can be used as solution to a predictive model carried out using the machine learning technique; e.g. the achieved correlation solution representing the best set of mapping between a given category of human resources and a category of application or process resources, such as endeavored in Cheng’s modeling approach.
	As per claim 14, Cheng discloses (method of claim 13), where the allocable human resource graph elements, when being extracted from the graph knowledgebase, are classified into the multiple predefined types of human resource graph elements using a classifier established from the graph knowledgebase based on a machine-learning algorithm
	( All of which being addressed in claim 4)
Claims 7-9, 17-18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Cheng, USPubN: 6,067,548 (herein Cheng) in view of and Agrawal et al, USPubN: 2013/0024229 (herein Agrawal), Linehan et al, USPubN: 2015/0220069 (herein Linehan), and Rasmussen,USPubN: 2007/0130180 (herein Rasmussen), further in view of Doehring et al, USPubN: 2014/0058789 (herein Doehring) 
 	As per claim 7-8, Cheng discloses, where the system circuitry is configured to automatically allocate the data modeling request (refer to rationale B in claim 1) further according to the data modeling flow data structure ( col. 5, li. 66 to col. 6 li. 25; col. 13, li. 10-35; col. 18, li. 11-17); the memory further comprising a data modeling flow data structure (Fig. 3; model dynamic roles, workflow, conceptual and reference model, role resolution - col. 3 li. 20-55; col. 6 li. 12-25; workers … identified as … candidates to perform a task … workflow step … role resolution - col. 13 li. 15-57) comprising the multiple predefined types (refer to claim 3) of human resource graph elements
	C) Cheng does not explicitly disclose (system of claim 6), a data modeling flow data structure comprising 
	(i) a data modeling stage dimension and a resource dimension representing the predefined set of data modeling stages; 
	where the data modeling flow data structure further 
	(ii) specifying association between pairs of the predefined set of data modeling stages and the predefined types of human resource graph elements, and the set of data modeling tasks. 
	As for (i),
	Cheng discloses conceptual organization with organization of resources (col. 3 li. 20-55) modeled as multidimensional view (col. 3, li. 46 to col. 4 li. 3) that maps organization objects to a relational scheme supported via organizational charts, directed graph schemes (Fig. 4), the implementation thereof using phases so as to identify modeled operations and structures representing proposed resources (col. 17 li. 39-50), the design phase (col. 7 li. 15-24) to organize employees, departments as multiple dimensions (**) which are disposed in either vertical or horizontal dimension views (col. 7, li. 15-53) that facilitate modification for a user desired scheme and recapture of the changes back into tables of a organizational database.
	Similar to the dynamic modification of dimensional view from above, Doehring discloses browsing a process model in a step-by-step manner, via effect of traversing nodes and paths expressing process flow semantics (para 0021), per a modification scheme that would collapse or expand the model nodes whereby to boost size of the process being visualized (para 0022); hence size of a model being emphasized via a scheme that traverses step-by-step semantic (node/edge) representation of a process model in the sense that each visited semantic step expression identifies a size element of the overall model dimension is recognized.
	As for (ii)
	Agrawal discloses logical process model (para 0025) and bill of talent (para 0028) for structuring process activities based on requirement or dependency to talent/human resource (role category – para 0027), using a pairing mechanism that maps a human resource role with a step in the overall logical process model, according to dependency of the step upon the human role (para 0016; Fig. 11).
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a organization process visualization with respect to model dependency to human resources and user effect on an organizational scheme altering as set forth in Cheng so that data modeling flow data structure as provided in a GUI would be express representation of data modeling stages, the visualization thereof including a data modeling stage dimension – as per process step element of a overall model size in Doehring -  and a resource dimension – as per (**) from above - for a given predefined set of data pertinent to the respective modeling stages, the stage and resource visualized dimensions affording user’s context of processing semantics of the modeling flow data structure with an integrated learning capability that specifies association between pairs of the predefined set of data modeling stages and the predefined types of human resource graph elements – as set forth in Agrawal mapping - in relation to modeling the set of data modeling tasks; because
	business or industrial processes considered via optimizing a model that is interactively structured for correlating state of resources with required tasks, processing scheme, logical implication of human role, application and machines operated therewith entails a pre-design or user pre-implementation stage that affords registering or pre-establishment of tasks, model node (or process steps thereby) with each role of a given type among the organization resources upon which processing stage or logical task step depends; and 
	by providing dimension type information by which processing of the organization flow model would be able to match size-wise extend and availability of a performing resource with a particular stage required by the logical flow of a target organizational or business scheme set forth above via a pairing methodology, 	the learning derived from pairing a candidate performing resource (e.g. human role or skill) with a task identified as significant node step among the overall scale or dimension of a overall process flow would assist the framwork with finding a most effective role assignment with optimal use of resources while achieving step-by-step execution to carry out required stages of the target logic expressing state of the scheme being made accessible and modifiable by the user, 
	the assistance made via a GUI and correlative learning affording user with added interactive capability for granular tuning initial state of the correlation between a dimension expressing a) each required task among the scale to a given flow stage, task type (among the graph nodes as set forth above) and b) extent of a overall quantity of applicable resource pool such as a relied-upon human role or skill types that is deemed by the user as most suitable candidate of performing a given process step; 
	achieving therewith a best solution in implementing a organizational process according to a logical scheme refinement that reflects cost effectiveness and performance fulfillment at each stage of the required process observed or learned via user-driven flow model construction and manipulation.
	As per claim 9, Cheng does not explicitly disclose (system of claim 6, further comprising)
	 a log for operational data of the industrial operation and the system circuitry is further configured to 
	determine a set of operational data from the log as input for the set of data modeling tasks.
	Rasmussen discloses logging a status (para 0598-0608) associated with the process of matching a source object with a implementation of semantics as part of the process of updating – via a reject or accept - a model graph (para 0567-0596) using low-high transformation(s) that respectively impart high level of abstraction (Fig. 4A, B; Fig. 5) defined as semantics (from a source package) to inter-relate the low level objects considered lower level of layer abstraction in the multi-layer construction of the metadata model (para 0023, 0025).
	Doehring discloses an event log composed of events grouped by process instances obtained of building and processing a model (see Abstract, para 0017), where information (e.g. transactions, time-stamp, circumstances etc.)  contained with the log can be used as to reinforce event-entity relationship and use of historical data to serve to audit trail a workflow management scheme(para 0017, 0019) or to reveal exceptional statistical behavior or to apply heuristics thereto (para 0018)
	Thus, as processing a model by user modification in Cheng entails reflective update of significant changes back to a database (refresh, up-to-date – col. 11, lines 15-21) where objects persisted as knowledgebase such via RDBM (col. 7, li. 54-67) are subjectet to administrative actions of delete, update, copy, move (col. 8 lines 1-12), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to log event and status – as per Rasmussen – indicative of activity captured with the modeling framework and consulting the log for operational data of the industrial operation - as set forth in Doering - for analytics on potential exceptional statistical behavior as well as for submitting the logged information (transactions, time-stamp, circumstances etc.) as input to further learning heuristics – as per Doehring; because
	processing semantics of a model to validate construction of a flow or a source for inclusion onto the model flow or semantics entails validation and acceptance as well as recording the status associated with this activity, and use of log to record such activity in terms of logged events, timestamps and circumstances under which the status or events occurred will help a post-runtime analysis with necessary information to identify candidate elements among possible causes for a processing fault, to reconstruct a faulty behavior, or deriving an statistical metric deemed unsuitable for integrating a relevant source; and 
	use of log information as particular input of weight (characterizing transactions, time-stamp, circumstances etc. as process operational data) into implementation of learning heuristics or correlation algorithms would help outcome from the training to help the process formation framework finetune or narrow down on the most representative set of inputs (knowledgebase sources) that contribute to identification of the most optimal set of modeling artifacts or components that substantially assure fault-free object integration onto a process model and inter-objects functional compliancy associated with its formation.	
	 As per claim 17, Cheng discloses method of claim 16, further comprising maintaining a data modeling flow data structure including a data modeling stage dimension and a resource dimension representing the predefined set of data modeling stages and the multiple predefined types of human resource graph elements, and automatically allocating the data modeling request according to the data modeling flow data structure, where the data modeling flow data structure further specifying association between pairs of the predefined set of data modeling stages and the predefined types of human resource graph elements, and the set of data modeling tasks. 
	( all of which being addressed in claim 7)
	As per claim 18, Cheng discloses method of claim 16, further comprising determining a set of operational data from a log for operational data of the industrial operation as input for the set of data modeling tasks. (refer to rationale of claim 9)
Allowable Subject Matter
Claim 20 is deemed allowable, pending resolution of issues expressed with the Claim Objections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 26, 2022